Citation Nr: 0123976	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-24 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.  


REPRESENTATION

Appellee A.S.A. represented by:  Benjamin S. Lippard, 
Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to January 
1945.  He died in July 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
found the appellant was not the valid beneficiary of the 
proceeds of the veteran's National Service Life Insurance 
policy.  She responded with a September 2000 notice of 
disagreement, and was afforded a November 2000 statement of 
the case.  In December 2000, she filed a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) as her substantive appeal.  

The appellant requested a personal hearing before a member of 
the Board, and such a hearing was scheduled for July 2001.  
However, the appellant requested and was granted a 
rescheduled date for her hearing, set for August 2001.  She 
then filed a motion for postponement of her hearing to 
sometime after December 31, 2001, due to scheduling 
conflicts.  However, in an August 2001 decision on her 
motion, the Board denied further postponement of her hearing.  
The appellant did not appear on the date of her August 2001 
hearing.  Therefore, pursuant to 38 C.F.R. §§ 20.702 and 
20.713 (2000), the appeal will go forward for consideration 
by the Board.  



FINDINGS OF FACT

1.  The veteran did not sign the June 1999 change of 
beneficiary form naming the appellant as the sole principal 
beneficiary of the veteran's National Service Life Insurance 
policy.  

2.  The March 1957 change of beneficiary form is the most 
recent valid designation of beneficiary form of record; this 
form does not list the appellant as either the principal or 
contingent beneficiary of the veteran's insurance policy.  


CONCLUSION OF LAW

The appellant is not named among the beneficiaries of the 
veteran's National Service Life Insurance policy.  38 
U.S.C.A. § 1917 (West 1991);  38 C.F.R. § 8.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran passed away on July [redacted], 1999.  At the time of his 
death, he had in effect a National Service Life Insurance 
policy.  Of record was a June 29, 1999 change of beneficiary 
form listing the appellant, described as his wife, as the 
sole principal beneficiary of his insurance policy.  J.L.A., 
described as his brother-in-law, was listed as the sole 
contingent beneficiary.  J.T.S. was listed as the sole 
witness to the signing of this form.  Also of record is a 
March 1957 designation of beneficiary form naming A.S.A., 
then identified as the veteran's wife, as the sole principal 
beneficiary of his insurance policy.  J.H.A., identified as 
his son, and S.S.A., identified as his daughter, are listed 
as equal contingent beneficiaries.  

The appellant, the veteran's widow, filed a claim in July 
1999 for the payment of the proceeds of the veteran's 
insurance policy.  Later that same month, a claim was 
received from A.S.A., the veteran's former wife.  She 
contended that the most recent change of beneficiary form, in 
favor of the appellant, was not in actuality signed by the 
veteran.  In the alternative, even assuming he did sign it, 
he lacked testamentary capacity at that time, and he was 
forbidden to name anyone other than A.S.A. as the beneficiary 
of his insurance policy, according to the terms of an August 
1981 agreement arising from a divorce settlement.  

J.T.S., listed as a witness on the June 1999 beneficiary 
form, sent a September 1999 letter to RO&IC regarding the 
circumstances of the veteran's execution of that form.  
According to her statement, she personally witnessed the 
veteran sign the change of beneficiary form.  At the time, he 
appeared to be alert and competent, and acting of his own 
free will.  He did not appear to be under the influence of 
any drugs or alcohol.  J.T.S. also identified herself as the 
current wife of J.L.A., although in June 1999, they were not 
yet married.    

An October 1999 statement was also received from Dr. D.S., 
M.D., who treated the veteran from September 1997 to July 
1999, the time of his death.  Dr. S. stated that he did not 
witness the signing of the June 1999 change of beneficiary 
form, and he was not even aware such a change was made.  
However, the veteran had a diagnosis of gradually progressive 
dementia, with a loss in cognitive function.  Therefore, in 
the opinion of the doctor, the veteran was mentally incapable 
of executing a valid beneficiary designation.  

In October 1999, the RO&IC, via telephone, contacted S.S., 
identified by A.S.A. as a person with knowledge of the 
veteran's mental state.  S.S. stated she worked at the 
hospital wherein the veteran died, but she did not spend much 
time with him.  She remembered one occasion during which the 
veteran seemed confused, but she could not tell if he was 
incompetent or not.  

In May 2000, the Forensic Laboratory of VA's Office of 
Inspector General issued a report concluding that after 
comparing the veteran's signature on the June 1999 change of 
beneficiary form against known examples of his signature, the 
veteran did not appear to be the author of the signature on 
the June 1999 change of beneficiary form.  The forensic 
examiner observed that the veteran's signature displayed 
"very little change" from 1954 to 1999, based on review of 
known examples of his signature.  However, the June 1999 
change of beneficiary form did not display the "known 
handwriting habits" of the veteran; therefore, the signature 
on that form was deemed not to be his.  

In a July 2000 administrative decision, the RO&IC determined 
that the June 1999 change of beneficiary form was invalid, 
and therefore the appellant was not entitled to the proceeds 
of the veteran's insurance policy.  The appellant filed a 
September 2000 notice of disagreement, initiating this 
appeal.  A statement of the case was sent to all interested 
parties in November 2000.  The appellant filed a December 
2000 VA Form 9, perfecting her appeal.  

Analysis

As an initial matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  Pertinent 
regulations (which implement the Act but do not create any 
additional rights) recently were promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
noted, these regulations are effective November 9, 2000.

The RO has not yet had an opportunity to consider the claim 
on appeal in light of the new statutory and regulatory 
changes.  However, the Board finds that the veteran is not 
prejudiced by the Board proceeding to an adjudication in this 
case without first remanding the matter to the RO because the 
requirements of the new legal authority has been satisfied.  
By the RO's November 2000 statement of the case, furnished to 
the appellant, the RO notified her of the laws and 
regulations governing the claim and the basis for the denial; 
hence, she has been notified of the information and evidence 
necessary to pursue her appeal.  Additionally, the VA has 
obtained, or attempted to obtain, all evidence brought to its 
attention by the contesting parties, and secured further 
examination of the documents in question by forensic experts.  
Furthermore, there is no indication from either party that 
there is any existing, outstanding evidence that is needed to 
properly adjudicate the issues on appeal.  Hence, 

A National Service Life Insurance policy is a contract 
between the veteran and the Federal Government that assigns 
legally binding duties and responsibilities to each party.  
The veteran, as the insured party, possesses the right to 
designate the beneficiary or beneficiaries of the policy, and 
at all times enjoys the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  38 U.S.C.A. § 1917 (West 1991); 38 C.F.R. 
§ 8.19 (2000).  

As the insurer, the Federal Government promises to pay the 
proceeds of the National Service Life Insurance policy to 
whomsoever the veteran designates as the beneficiary or 
beneficiaries of the policy proceeds.  Should questions arise 
regarding the proper beneficiaries of National Service Life 
Insurance policies federal law rather than state law governs.  
Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) (citing 
United States v. Donall, 466 F.2d 1246, 1247 (6th Cir. 1972); 
Taylor v. United States, 113 F.Supp. 143, 147 (W.D. Ark. 
1953)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).  

In order for an effective change of beneficiary to take 
place, the document purporting to effect the change must be 
signed by the insured.  38 C.F.R. § 8.19 (2000).  In the 
present case, A.S.A., the veteran's former wife and principal 
beneficiary until the June 1999 change, charged that the June 
1999 form was not in fact signed by him.  The RO&IC 
thereafter sought expert examination of the veteran's 
signature on that form.  In a May 2000 report, the Forensic 
Laboratory of the VA's Office of Inspector General concluded 
that after comparing the veteran's signature on the June 1999 
change of beneficiary form against known examples of his 
signature, the veteran did not appear to be the author of the 
signature on the June 1999 change of beneficiary form. 

In contrast to the Inspector General's report, the appellant, 
J.L.A., and J.T.S., the listed witness on the June 1999 
change of beneficiary form, have all stated that they did in 
fact witness the veteran sign the form.  However, both the 
appellant and J.L.A., the named contingent beneficiary on the 
form, are obviously interested parties.  Likewise, J.T.S. is 
not a wholly disinterested party; she is currently the wife 
of J.L.A., who is also the appellant's brother.  Therefore, 
J.T.S. has strong ties to both the principal and contingent 
beneficiaries named on the form.  

While the Board acknowledges that VA cannot ignore a 
witness's testimony simply because the witness is an 
interested party (see Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991)), here, the Board finds that the statement of the 
forensic expert, a handwriting specialist is the most 
credible, and, hence, the most probative evidence on the 
question of whether the 1999 change of beneficiary form 
reflects the actual signature of the veteran.  

Because the Board finds that the June 1999 change of 
beneficiary form was not signed by the veteran, it is not 
valid.  See 38 C.F.R. § 8.19 (2000).  Therefore, the March 
1957 designation of beneficiary form is recognized as the 
most recent valid designation of beneficiary.  Because the 
appellant is not named on this form as either a principal or 
contingent beneficiary of the veteran's insurance policy, her 
appeal must fail.  


ORDER

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

